Citation Nr: 9925368	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1994 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
PTSD.  


FINDING OF FACT

In a February 1999 rating decision, the RO increased the 
evaluation for the service-connected PTSD from 50 to 100 
percent, effective from January 3, 1994.  


CONCLUSION OF LAW

The RO decided the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD in the veteran's favor in its 
entirety; therefore, the issue no longer exists as a matter 
for appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating decision dated in February 1994, the RO denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD.  The veteran was informed 
of this decision in a letter dated later in February 1994.  
In March 1994, the veteran submitted a timely notice of 
disagreement.  The RO issued a statement of the case later in 
March 1994 and the veteran submitted a timely substantive 
appeal in April 1994.  In August 1996 and September 1998, the 
Board remanded this matter for further development by the RO.  

After the Board's September 1998 remand, in February 1999, 
the RO granted a maximum 100 percent evaluation for the 
veteran's service-connected PTSD, effective from January 3, 
1994.  By letter dated in February 1999, the RO informed the 
veteran of this determination and advised him that he should 
write and inform the RO if he thought that the February 1999 
rating decision was wrong.  The veteran has not responded.  
There is no indication that the veteran is in disagreement 
with the effective date assigned for the 100 percent 
evaluation for PTSD and the issue of entitlement to an 
earlier effective date for the assignment of the 100 percent 
rating for PTSD has not been developed for appellate review.  
In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit held 
that, for purposes of initiating appellate review, a notice 
of disagreement applies only to the element of the claim 
currently being decided, in this case entitlement to an 
evaluation in excess of 50 percent for PTSD.  As the veteran 
has not submitted a notice of disagreement regarding the 
effective date of the 100 percent evaluation awarded, the 
Board has no jurisdiction over the issue of entitlement to an 
earlier effective date for the 100 percent evaluation for 
PTSD. 

Also in the February 1999 rating decision, the RO granted 
service connection for polysubstance abuse as secondary to 
the service-connected PTSD and assigned an evaluation of zero 
percent effective from April 15, 1994; granted basic 
eligibility to dependents' educational assistance under 
38 U.S.C.A. Chapter 35, effective from January 3, 1994; and 
denied entitlement to special monthly compensation based on 
the need for regular aid and attendance or being housebound.  
In February 1999, the veteran was informed of this 
determination and that he should write and inform the RO if 
he thought the decision was wrong.  As the veteran has not 
disagreed with any determination made in the RO's February 
1999 rating decision, the Board has no jurisdiction over 
issues regarding entitlement to special monthly compensation 
or the evaluation or effective date assigned for the service-
connected polysubstance abuse.  See Grantham; 38 C.F.R. 
§§ 20.200, 20.201, 20.101.  

As the full benefit sought on appeal (a 100 percent 
evaluation for PTSD) has been granted by the RO, the Board 
finds that there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, because no 
case or controversy remains, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101.  


ORDER

The appeal is dismissed.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

